980 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Alex MCCOY, Defendant-Appellant.
No. 92-6778.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 6, 1992Decided:  November 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CR-82-246, CA-91-279)
Alex McCoy, Appellant Pro Se.
Richard Cullen, United States Attorney, Lindley James Brenza, Special Assistant United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed
Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Alex McCoy appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. McCoy, Nos.  CR-82-246, CA-91-279 (E.D. Va.  June 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because the district court considered evidence outside the pleadings, summary judgment for the Defendant was the appropriate disposition.  Fed. R. Civ. P. 12.  The district court's rationales support such an adjudication, and the district court's order is modified to reflect summary judgment for the United States rather than dismissal of the action
Further, McCoy states in his informal brief that he has an affidavit not submitted to the district court relevant to his claim that he and a codefendant were not together on the day of the underlying crime.  That evidence is not properly before this Court but may be raised in a Fed.  R. Civ. P. 60(b) motion in the district court.